UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY NEWMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:04-cr-01127-GRA-8; 6:12-cv-01431-GRA)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cory Newman, Appellant Pro Se. Carrie Fisher Sherard, Assistant
United   States  Attorney,   Greenville, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cory Newman seeks to appeal the district court’s order

denying his motion to amend his previously denied 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion and its subsequent order denying

his    Fed.       R.   Civ.     P.   60(b)     motion        for   reconsideration.              The

orders are         not       appealable      unless      a    circuit     justice      or    judge

issues        a        certificate        of          appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent         “a     substantial       showing          of    the    denial      of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard         by    demonstrating          that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);         see    Miller-El      v.   Cockrell,        537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Newman has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense      with           oral    argument     because          the    facts     and      legal

                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3